December 4, 2009 Dear Stockholder: You are cordially invited to attend the 2009 Annual Meeting of Stockholders of Artfest International, Inc., to be held on Monday, December 28th, 2009 at 10:00 a.m. to 12:00 p.m. at the Artfest Expo Center 13342 Midway Road, Dallas Texas The Notice of Annual Meeting and Proxy Statement accompanying this letter describe the business to be acted upon at the meeting. Your vote is important. Please vote your shares whether or not you plan to attend the meeting. Stockholders of record may vote in person or by mail.If your shares are held in the name of a Trust or other holder of record, please check your proxy card in the appropriate place. Sincerely, Edward Vakser Chairman and CEO Artfest International, Inc. Artfest International, Inc.,
